Title: To Thomas Jefferson from Henry Dearborn, 12 August 1801
From: Dearborn, Henry
To: Jefferson, Thomas


Sir,—
Pittston August 12th. 1801
I have been honoured with your note of the twenty eighth ulto. enclosing a letter from Mr. Dupont, I have it in contemplation to authorise Mr. Dupont’s Son, to make an experiment on a small quantity, say one hundred weight, of the impure salt petre, by which he will be enabled to set his price for clarifying, pr. hundred, and we shall be better able to decide on the propriety of incuring the expence of clarifying any considerable quantity;—to ingage him to purify any large quantity, on the conditions proposed by his father, might lead to some dispute in settleing the business, when a satisfactory experiment shall have been made, we may probably agree on a price, and sell the whole of the impure salt petre to Mr Dupont in its present state.—
The apparent, pacific and even friendly, disposition of the British Government towards our Mediterranean Squadron, is a pleasing circumstance, the use of the harbour of Malta is really important. it is possible that I may be detained here longer than I had contemplated, but I hope not, on my arrival, one of my daughters who had been in a feble state for several months, (having a child about six months, old) was too abruptly informed of my arrival, after a few minutes of the livelyest expressions of joy fell into a violent convulsive fitt which left her in a deranged state of mind which in the course of four days became too much like a real madness. within the last two days we are flattered with simtoms of returning reason.—
be pleased to accept Sir assurances of the most respectfull esteem from Your very Huml Servt.
H, Dearborn
